Case: 20-10094     Document: 00515944891         Page: 1     Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 20, 2021
                                  No. 20-10094
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Telasa Clark, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:01-CR-177-5
                           USDC No. 4:19-CV-1025


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Telasa Clark, III, federal prisoner # 27064-177, pleaded guilty to one
   count of bank robbery and two counts of using and carrying a firearm during
   a crime of violence, and the district court imposed a total sentence of 600



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10094      Document: 00515944891          Page: 2   Date Filed: 07/20/2021




                                    No. 20-10094


   months in prison to be followed by five years of supervised release. Clark
   now challenges the district court’s denial of his motion for a sentence
   reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First
   Step Act of 2018 (First Step Act), Pub. L. No. 115-391, § 404, 132 Stat. 5194.
   Clark argues that he is entitled to a reduction because (1) based on current
   law, he would be subject to a sentence of only 180 months in prison and (2) he
   has made significant positive efforts toward rehabilitation. He maintains that
   the district court abused its discretion in denying his § 3582(c) motion
   because the commentary to U.S.S.G. § 1B1.13, p.s., does not include an
   exhaustive list of extraordinary and compelling reasons for a sentence
   reduction and that the commentary to § 1B1.13 is no longer controlling in
   light of the First Step Act. The Government moves for dismissal, asserting
   that Clark submitted an untimely notice of appeal.
          A district court may extend the time for filing a notice of appeal “for
   a period not to exceed 30 days from the expiration of the time otherwise
   prescribed” based on a finding of excusable neglect or good cause. Fed.
   R. App. P. 4(b)(4); see United States v. Golding, 739 F.2d 183, 184 (5th Cir.
   1984) (stating that in criminal cases this court treats a late notice of appeal
   filed within the additional 30-day period as a motion for a determination as to
   whether excusable neglect entitles a defendant to an extension of time).
   Clark filed a reply to the Government’s response and a notice of appeal
   within the 30-day period. Moreover, the district court subsequently granted
   Clark’s motion to proceed in forma pauperis, thus, making an implicit finding
   of excusable neglect. See United States v. Quimby, 636 F.2d 86, 89 (5th Cir.
   1981). Accordingly, the Government’s motion to dismiss is DENIED.
          We review the district court’s denial of a § 3582(c)(1)(A)(i) motion
   for an abuse of discretion. United States v. Chambliss, 948 F.3d 691, 692-93
   & n.2 (5th Cir. 2020). The district court abuses its discretion if, among other
   things, it “fails to consider the factors as required by law.” United States v.



                                         2
Case: 20-10094      Document: 00515944891           Page: 3    Date Filed: 07/20/2021




                                     No. 20-10094


   Larry, 632 F.3d 933, 936 (5th Cir. 2011). In the instant case, the district court
   based its denial of Clark’s § 3582(c) motion solely on his failure to
   demonstrate an extraordinary or compelling circumstance as listed in the
   commentary of § 1B1.13. We recently concluded that “neither the policy
   statement nor the commentary to [§ 1B1.13] binds a district court addressing
   a prisoner’s own motion under § 3582”; instead, the district court was
   “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
   Moreover, there is no indication in the record that the district court either
   implicitly or explicitly considered the 18 U.S.C. § 3553(a) factors as required.
   See Shkambi, 993 F.3d at 393; Larry, 632 F.3d at 936-37.
          Accordingly, the judgment of the district court is VACATED and
   the case is REMANDED for further proceedings consistent with this
   opinion.




                                          3